DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 39, and 40 are objected to because of the following informalities:  
Claim 15 recites the limitation “at least direct light source” in line 5.  It appears as though it should read “at least one direct light source”.  Appropriate correction is required.
Claims 39 and 40 each recite “the stationary arm” in lines 11 and 2, respectively.  It appears as though the limitation should read “the stationary guide arm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 recites that the operating member comprises one of a leg extending from the linear support member in a direction away from the locking tooth or a button configured to protrude from the handle.  Claim 18 has been amended to recite that the stop tabs are formed on an inner surface of the sidewall of the handle.  The disclosure as originally filed does not provide support for stop tabs formed on an inner surface of the sidewall of the handle in combination with the operating member comprising a leg extending from the linear support member in a direction away from the locking tooth.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the sidewall" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. (Pub. No. US 2016/0038012 A1).
.
Claim(s) 26-28, 30, 35-37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vella et al. (Pub. No. US 2017/0181615 A1).
Regarding claims 26-28, 30, Vella et al. discloses a speculum 100 comprising: a lower blade 104b and an upper blade 102b; and an angular adjustment mechanism 106/108/124/126/128 (figures 5A and 5B) configured to allow continuous adjustment of an angle between the upper and lower blades 102b, 104b to any angle within a predetermined range (paragraphs 0042-0046), the angular adjustment mechanism 106/108/124/126/128 comprising: a stationary arm 106 and a movable arm 124, said movable arm 124 being configured to move along the stationary arm 106 so as to adjust the angle between the upper and lower blades (figure 1; paragraphs 0042-0046); and a lock 126/128 configured to move between a first position that locks the movable arm 124 relative to the stationary arm 106 and a second position that unlocks the movable arm 124 from the stationary arm 106 so as to allow the movable arm 124 to move relative to the stationary arm 106 (paragraphs 0044-0046),830467/022/3717795PATENTAttorney Docket No.: 30467-022 US1 CON wherein the lock 126/128 is 
Regarding claims 35-37, Vella et al. discloses a speculum 100 comprising: a lower blade 104 and an upper blade 102; and an angular adjustment mechanism 106/108/124/126/128 configured to allow continuous adjustment of an angle between the upper and lower blades to any angle within a predetermined range (paragraphs 0042-0046; figures 5A and 5B), the angular adjustment mechanism comprising: a stationary arm 106 and a movable arm 124, said movable arm 124 being configured to move freely along the stationary arm 106 so as to adjust the angle between the upper and lower blades 102/104 (figure 5A; paragraphs 0042-0046);1030467/022/3717795PATENTAttorney Docket No.: 30467-022 US1 CON and a lock 126/128 
Regarding claims 39 and 40, Vella et al. discloses a speculum 100 comprising: a lower blade 104; an upper blade 102; an angular articulation mechanism 106/108/12/126/128 configured to allow adjustment of an angle over a continuous range of positions (figures 5A and 5B; paragraphs 0042-0046), the angular articulation mechanism 106/108/124/126/128 including a lever 124 extending from a proximal end of the upper blade 102 and a stationary guide arm 106 (figure 5A), wherein the lever 124 is configured to move along the stationary guide arm 106 for adjustment of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrassevich (Pat. No. US 4,337,763) in view of Zemlock et al (Pat. No. US 2011/0022032).
Regarding claims 1-8, Petrassevich discloses a speculum 10 (figure 1) comprising: a lower member including a handle 11 having a proximal end 12 and a distal end (near 35), and a lower blade 14 extending from the proximal end of the handle 11; an upper blade 16 configured to be movable with respect to the lower member (col. 3, lines 44-55); and an illumination assembly including at least one light source 28, at least one power source 36 housed in the handle 11, wherein the handle 11 includes an opening formed at the distal end thereof, wherein the at least one power source 36 is housed in the handle 11 at a position closer to the proximal end of the handle than to the distal end (figure 1- the uppermost power source 36), such that a gap is formed between the at least one power source and the opening in the distal end of the handle (illustrated in figure 1), and wherein a containment mechanism 35 is configured to remove the at least one power source via the opening formed in the distal end of the handle (figure 1). The handle 11 is configured to provide a direct path for release of the at least one power source 36 via the opening, such path extending along at least a portion of the handle length and providing no contact with contaminated surfaces of the speculum (figure 2).  The handle 11 is configured to enclose the at least one power source 36 so as to prevent contamination of the power source 36 with biohazardous material and wherein the opening in the distal end of the handle is uncovered (when the cap 35 is removed).

With respect to claims 1-5, 7, and 8, Zemlock teaches wherein a speculum comprises an ejection mechanism 802/912/930/940 (figure 34; paragraphs 0207-0214) for removal of the at least one power source 451 from the handle, wherein the ejection mechanism 802/912/930/940 is configured to remove the at least one power source via an opening 910 formed in the distal end of the handle; wherein the ejection mechanism 802/912/930/940 comprises an actuator 940 (figure 34) configured to be operated by a user to release the at least one power source 451 from the handle via the opening (paragraphs 0212 and 0213); wherein the ejection mechanism 802/912/930/940 further comprises a holder 930 configured to hold the at least one power source 451 within the 
In an alternate interpretation, with respect to claims 4, and 6, Zemlock teaches wherein the ejection mechanism 802/912/930/940 further comprises a holder 912 configured to hold the at least one power source 451 within the handle in a first position (closed position) and to release the at least one power source 451 from the handle in a second position (open position- paragraph 0213), and wherein operation of the actuator 940 causes the holder 912 to move from the first position to the second position (paragraph 0213); wherein the holder 912 is prevented from moving from the second position to the first position (figure 34-once opened, the holder 912 is prevented from moving from the second position to the first position by the arm 930b of the latch 930).
Zemlock teaches that such an ejection mechanism is advantageous because it allows for the streamlined ejection of the power source with one hand of a user without medical contamination thereof (paragraph 0214).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the speculum disclosed by Petrassevich such that the .  
    PNG
    media_image1.png
    813
    716
    media_image1.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (Pub. No. US 2016/0038012 A1) in view of Baggett (Pat. No. US 6,379,296 B1).

However, Frumovitz et al. teaches wherein an angle between handle 401 and lower member 403 is preferably between about 100-135 degrees for the purpose of eliminating contact with the patient's pubis during use (paragraph 0033; figure 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the angle between the handle and the lower member to be between 95-120 degrees, more specifically, 105 degrees, as taught by Frumovitz et al., for the purpose of eliminating contact with the patient's pubis during use (paragraph 0033).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (Pub. No. US 2016/0038012 A1) in view of Nieto (Pub. No. US 2002/0156350 A1).
Regarding claims 18-20, McMahon et al. discloses the claimed invention except wherein the stop tabs are formed on an inner surface of the sidewall of the handle; wherein the linear adjustment mechanism further comprises an operating member provided on the linear support member and configured to be operated to move the locking tooth so as to release engagement between the locking tooth and one of the plurality of stop tabs; wherein the operating member comprises one of a leg extending from the linear support member in a direction away from the locking tooth and a button configured to protrude from the handle when the linear support member is engaged with the lower member.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the linear adjustment mechanism of the speculum disclosed by McMahon et al. to have the configuration taught by Nieto, wherein the linear support member is received within a slot in the sidewall of the handle and the stop tabs are formed on an inner surface of the sidewall of the handle; wherein the linear adjustment mechanism further comprises an operating member provided on the linear support member and configured to be operated to move the locking tooth so as to release engagement between the locking tooth and one of the plurality of stop tabs; wherein the operating member comprises one of a leg extending from the linear support member in a direction away from the locking tooth and a button configured to protrude from the handle when the linear support member is engaged with the lower member, in order to achieve the predictable result of providing a linear adjustment mechanism which can be locked at various locations.  Furthermore, such a modification would advantageously reduce the profile of the handle.  It is further noted that such a modification would have been obvious since it has been held that a mere reversal of the .
Allowable Subject Matter
Claims 9-12 are allowed.
Claims 25, 29, 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-8 are not persuasive.  Applicant argues that the Petrassevich and Zemlock references do not disclose or suggest a gap that is formed between the at least one power source and the opening in the distal end of the handle.  Applicant argues that because there is another battery and an electrical contact between the first battery and the opening, there is no gap.  However, as illustrated in figure 1 below, there is a gap between the first battery and the opening.  The gap is partially filled by the second battery and the electrical contact, but there is still a gap surrounding those elements.  
Applicant’s arguments with respect to claim(s) 15-24, 26-28, 30, 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773